1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,781

10 FRANCISCO M.,

11          Child-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Sandra A. Price, District Judge

14 Gary K. King, Attorney General
15 Andrew S. Montgomery, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 J.K. Theodosia Johnson, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
 1        Child appeals the adjudication of delinquency. We issued two calendar notices

 2 in this case. In our second calendar notice, we proposed to reverse and remand for

 3 retrial. We proposed to reverse the adjudication of delinquency based on our Supreme

 4 Court’s decision in State v. Nick R., 2009-NMSC-050, 147 N.M. 182, 218 P.3d 868.

 5 We also proposed to hold that reasonable minds could infer that Child had the intent

 6 necessary to support a conviction for carrying a deadly weapon on school grounds,

 7 and therefore retrial was not barred. The State responded to our second calendar

 8 notice, agreeing that the adjudication of delinquency should be reversed and agreeing

 9 that retrial is not barred. Child filed no response to our second calendar notice. We

10 therefore reverse for the reasons discussed in our second calendar notice, and we

11 remand to the district court for retrial.

12        IT IS SO ORDERED.


13                                                 ______________________________
14                                                 JAMES J. WECHSLER, Judge

15 WE CONCUR:



16 _______________________________
17 JONATHAN B. SUTIN, Judge




                                               2
1 _______________________________
2 MICHAEL E. VIGIL, Judge




                                    3